— In a negligence action to recover damages for personal injuries, plaintiff appeals from an order of the Supreme Court, Kings county (Bellard, J.), dated June 30,1982, which granted a motion to vacate a stipulation entered into in open court. Order modified by adding a provision thereto reinstating the City of New York as a party defendant. As so modified, order affirmed, without costs or disbursements. The trial court properly exercised its discretionary power to relieve defendants Metropolitan Transportation Authority and New York City Transit Authority from the consequences of a stipulation entered into in open court on the ground of unilateral mistake (see Matter ofFrutiger, 29 NY2d 143, 150). Further, since discontinuance of the action against the City of New York was conditioned on acceptance of the stipulation by the parties, the City of New York should be reinstated as a party defendant. Lazer, J. P., Gibbons, Thompson and Weinstein, JJ., concur.